Appeal Reinstated; Memorandum Opinion filed December 17, 2020
Withdrawn; and Order filed February 9, 2021




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00677-CV
                                  ____________

                         JAMES LEGGETT, Appellant

                                       V.

      THE BRIXTON D/B/A THE BRIXTON APARTMENTS, Appellee


                 On Appeal from County Civil Court at Law No. 4
                              Harris County, Texas
                        Trial Court Cause No. 1153613

                                    ORDER

       On December 17, 2020, we dismissed this appeal because appellant, a
vexatious litigant, had not obtained an order from the administrative judge
permitting the filing of this appeal. See Tex. Civ. Prac. & Rem. Code §§ 11.101,
11.103. On January 25, 2021, a supplemental clerk’s record was filed containing an
order signed by the administrative judge on January 15, 2021 permitting appellant
to file this appeal.
      On our own motion, we grant rehearing, reinstate the appeal, withdraw our
December 17, 2020 opinion, and vacate our judgment of the same date. Appellant’s
brief is due within 30 days of this order.

                                 PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




                                        2